Citation Nr: 0637702	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  95-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a rotator cuff impairment of the right shoulder.

2.  Entitlement to an initial rating higher than 20 percent 
for a rotator cuff impairment of the left shoulder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which, among other things, awarded 
compensation under 38 U.S.C.A. § 1151 for rotator cuff tears 
in both shoulders.  The veteran appeals the assignment of 20 
percent ratings for each shoulder disability.

The Board considered this appeal in July 2003 and denied the 
assignment of ratings higher than 20 percent for each 
shoulder disability.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in January 2006, the Court vacated the Board's 
decision and remanded the matter for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and to consider 
the claims in light of the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, the Board remanded 
the appeal to the RO in July 2006 for additional development 
of the record.  The matter is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has mild acromioclavicular joint arthritis in 
both shoulders.

3.  The veteran has passive range of motion in both shoulders 
to 125 degrees with complaints of pain starting at 
approximately 70 degrees.  His shoulder motion is not limited 
to midway between his side and shoulder level in either arm.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for a 
rotator cuff impairment of the right shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2006).

2.  Criteria for a rating higher than 20 percent for a 
rotator cuff impairment of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 
2006 letter included notice of the five elements of a 
service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision with respect to 
entitlement to compensation under 38 U.S.C.A. § 1151 was 
pending at the time the VCAA was enacted and, as such, notice 
prior to that decision was not possible.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  The Board notes that a Supplemental Statement of the 
Case was issued by the RO in September 2006, subsequent to 
the VCAA notice.  As such, the notice is pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer in May 2000; the veteran declined the 
opportunity to give testimony before the Board.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in both 
August and September 2006 that he did not have any additional 
evidence to substantiate his claims and requested that the 
claims be forwarded to the Board for adjudication based on 
the record evidence.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that ratings higher than 20 percent 
should be assigned for each of his shoulder disabilities 
because he experiences severe pain in both shoulders with all 
activity requiring him to lift his arms to shoulder level.  
He asserts that he has pain without activity that increases 
with any use, that he is unable to wheel himself in his 
wheelchair due to bilateral shoulder weakness, and that he 
experiences so much pain when he tries to sleep that he must 
take medications to aid his ability to sleep.  The veteran is 
left hand dominant and claims that both arms are severely 
disabled.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's shoulder disabilities have been assigned 20 
percent ratings using criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Specifically, a 20 percent rating is 
assigned when there is evidence of arm motion limited at the 
shoulder level.  This diagnostic code also allows for the 
assignment of a 30 percent rating when the dominant arm has 
motion limited to midway between the side and the shoulder 
level and a 40 percent rating is assigned when there is 
evidence that the dominant arm has motion limited to 25 
degrees from the side.  A rating of 30 percent may be awarded 
when the loss of motion in the non-dominant arm reaches 25 
degrees from the side.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A rating higher than 20 percent for a shoulder disability may 
also be assigned under Diagnostic Code 5200 when there is 
evidence of ankylosis of the scapulohumeral joint or under 
Diagnostic Code 5202 when there is evidence of impairment of 
the humerus with malunion or nonunion of the joint.  
Diagnostic Code 5203 sets out criteria for evaluating an 
impairment of the clavicle or scapula, however, a rating 
higher than 20 percent is not available under this diagnostic 
code.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The evidence reveals that the veteran had a shoulder 
disability that preceded a 1991 VA hospitalization, but it 
was medically determined that the disability increased in 
severity as a result of being pulled out of his hospital bed 
by his arms.  Compensation was awarded under 38 U.S.C.A. 
§ 1151 for possible rotator cuff tears in both shoulders.  
Interestingly, the veteran does not participate in treatment 
for shoulder disabilities and shoulder disabilities are not 
listed in the prior medical history contained in his 
treatment records.  The bulk of his treatment records are 
related to toxic encephalopathy and the residuals of a 
cerebrovascular accident that rendered him wheelchair-bound 
in 1991.  The veteran is also treated for a bipolar disorder.

Upon VA examination in July 1998, the veteran complained of 
essentially being unable to do nothing with his upper 
extremities except for feeding himself.  Physical examination 
of the right shoulder revealed active forward flexion to 95 
degrees and passive flexion to 135 degrees with some pain; 
external rotation was to about 20 degrees and minimal 
acromioclavicular joint tenderness was reported.  The veteran 
had significant weakness to outward rotation of his shoulder; 
inward rotation was indicated to be reasonable, although 
subjectively decreased.  Left shoulder examination revealed 
active forward flexion to 125 degrees with passive flexion to 
160 degrees with some pain; external rotation was to 45 
degrees and there was no acromioclavicular joint tenderness.  
X-rays of the veteran's shoulders showed moderate 
osteoarthritic changes with joint space narrowing in both 
shoulders and there was no sign of an old fracture or 
deformity.  The diagnostic impression was bilateral shoulder 
pain with rotator cuff tears. 

In May 2000, the veteran and his wife testified before an RO 
hearing officer that the veteran had decreased strength in 
both of his arms and both of his shoulders.  The veteran 
stated that he had occasional popping of his shoulders. 

The veteran underwent another VA examination in December 2001 
and related continued complaints of bilateral shoulder pain 
and weakness.  He was noted to be left-handed and able to 
write with his left hand and drive his pickup truck with a 
standard shift.  Upon examination, there was no evidence of 
bony deformity and no palpable tenderness.  The veteran was 
able to actively raise both arms to 90 degrees and had 
passive motion in the right shoulder from 0 to 130 degrees 
and in the left from 0 to 110 degrees.  There was no 
measurable anterior or posterior instability of either 
shoulder and the veteran's complaints of pain appeared to be 
localized to the humeral head; there was no indication of 
incoordination of the upper extremities.  X-rays showed 
normal alignment of both shoulders with no evidence of acute 
fracture or dislocation, joint spaces within normal limits, 
and mild irregularities at acromioclavicular joints, 
bilaterally.  The diagnosis rendered was mild degenerative 
joint disease and the examiner opined that the manifestations 
of the veteran's bilateral shoulder disability were constant 
pain, increasing with any range of motion, and shoulder 
girdle weakness.  The examiner further opined that the 
veteran had functional impairment due to pain and limited 
range of motion.

Treatment records dated from 2002 to 2006 do not include 
complaints of shoulder pain and, again, do not show a 
shoulder disability as a diagnosis of record for treatment 
purposes.  In fact, in January 2004, it was noted that the 
veteran's upper extremities were normal, but that he had 
weakness in his lower extremities with poor coordination.  In 
April 2005, the veteran was noted to be in no distress, with 
neurologic functions intact; he was found to be deconditioned 
at that time.  In March 2006, the veteran had no complaints 
and there was no deformity of the extremities found.  Upon VA 
examination September 2006, however, the veteran presented 
with a completely different story, stated that he had 
excruciating pain in both of his shoulders that kept him 
awake at night.  He related having constant pain at the level 
of three out of ten on a scale of one to ten with ten being 
the worst possible pain and that the pain increased to a ten 
out of ten with any activity of the arms nearing 90 degrees.  
The examiner reviewed the claims folder and noted that there 
was no evidence of rotator cuff tears even though there were 
diagnoses of such on previous examinations.  The examiner 
also noted that the veteran's complaints and functioning 
under testing were inconsistent with the objective findings 
and his movements when performing the tasks of removing his 
shirt, wheeling himself into the examining room on his own, 
and leaning against the table.


At the 2006 VA examination, the veteran had active flexion in 
his right shoulder from 0 to 70 degrees and passive motion 
from 0 to 130 degrees; he had active flexion in the left 
shoulder from 0 to 90 degrees and passive motion from 0 to 
125 degrees, stopping at the outer limits of flexion in each 
arm with complaints of pain.  The examiner found no change in 
active motion with repetition and opined that there would be 
no additional loss of motion secondary to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  
There was some atrophy in the biceps and triceps, but the 
veteran maintained fairly good shoulder definition.  Upon 
motor strength testing he showed 4/5 strength bilaterally, 
but exhibited 5/5 strength bilaterally when performing other 
activities required of the examination.  X-rays showed mild 
acromioclavicular joint arthritis.  Following a complete 
review of the record evidence, the examiner rendered a 
diagnosis of bilateral shoulder strain.

Given the evidence as outlined above, the Board finds that at 
no time has the veteran had motion in either of his shoulders 
limited to midway between his side and the 90 degree level of 
his shoulders.  His complaints have consistently been that he 
has pain with activities involving movement at shoulder 
level.  The most severe limitation of active motion measured 
over the course of his appeal has been 0 to 70 degrees and 
the Board notes that 70 degrees of flexion is well beyond the 
45 degrees of limitation that would be midway between one's 
side and his shoulder.  Thus, a rating higher than 20 percent 
cannot be assigned based solely on limitation of motion under 
Diagnostic Code 5201.  

There is no medical evidence that the veteran's pain, fatigue 
or weakness limits his motion beyond at least 70 degrees of 
flexion in either arm.  The most recent VA examiner 
specifically opined that there was no additional loss of 
function with pain, fatigue, etc.  As such, a rating higher 
than 20 percent cannot be assigned based on painful shoulder 
motion under DeLuca.  Consequently, the Board finds that the 
20 percent ratings assigned based on painful motion at 
shoulder level most closely approximate the clinical picture 
presented in the medical records.

A rating higher than 20 percent cannot be assigned under 
Diagnostic Code 5200 as there is no evidence of ankylosis; a 
higher rating under Diagnostic Code 5202 is not warranted as 
there is no evidence of deformity in the acromioclavicular 
joint; and, a higher rating is not appropriate for assignment 
under Diagnostic Code 5203 as that diagnostic code does not 
allow for ratings higher than 20 percent for shoulder 
impairments.  An additional rating under Diagnostic Code 5003 
is not appropriate as the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Therefore, ratings higher 
than 20 percent are denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran is totally unemployable due to his 
multitude of disabilities, he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings with respect to his 
shoulder disabilities.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his shoulder disabilities and his 
treatment records are void of any finding of exceptional 
limitation due beyond that contemplated by the schedule of 
ratings.  In fact, the veteran's treatment records do not 
support the assignment of 20 percent ratings for each 
shoulder disability as they do not contain complaints related 
to the shoulders.

The Board does not doubt that limitation caused by limited 
and painful motion in both arms would have an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluations 
assigned more than adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings are denied on an extra-schedular basis.  The Board 
also finds that there is no evidence to support the need for 
staged ratings.  As such, the veteran's appeal is denied.


ORDER

A rating higher than 20 percent for a right shoulder 
disability is denied.

A rating higher than 20 percent for a left shoulder 
disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


